CLD-041                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3582
                                      ___________

                           UNITED STATES OF AMERICA

                                             v.

                                  ERIC WILLIS,
                                    Appellant
                      ____________________________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-04-cr-00314-003)
                       District Judge: Honorable J. Curtis Joyner
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 17, 2011

             Before: RENDELL, HARDIMAN and ROTH, Circuit Judges

                             (Opinion filed: March 14, 2012)
                                       _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      As we write primarily for the parties, we will recite only the facts pertinent to this

appeal. In 2004, defendant-appellant Eric Willis (―Willis‖) pleaded guilty to several

charges stemming from a 2003 robbery of a U-Haul store in Philadelphia. His sentence
included a consecutive ten-year term of incarceration—a mandatory minimum imposed

by 18 U.S.C. § 924(c)(1)(B)(i)—derived from a coconspirator’s possession of a shotgun

during the robbery. Willis has unsuccessfully challenged his sentence on both direct and

collateral review. See generally United States v. Willis, C.A. No. 10-3585 (3d Cir., order

entered Dec. 6, 2010); United States v. Willis, 186 F. App’x 198 (3d Cir. 2006).

       In June of 2011, Willis commenced a new attack on his sentence, filing a motion

pursuant to 18 U.S.C. § 3582(c)(2). He claimed that ―Amendment 599‖ had lowered his

Guideline range, thereby justifying relief under § 3582.1 The District Court disagreed

and denied the motion, observing that the relevant ―sentencing guideline range [was]

unaffected‖ by Amendment 599. Willis filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. While we review the District

Court’s order primarily for abuse of discretion, our review of legal questions is plenary.

See United States v. Mateo, 560 F.3d 152, 154 & n.2 (3d Cir. 2009).

       We agree with the Government that Willis cannot obtain relief under § 3582(c).

Even if Amendment 599, which antedated Willis’s sentencing by several years, applied


1
 Amendment 599 expanded the commentary to U.S.S.G. § 2K2.4 on the use of a firearm
during or in relation to certain crimes, and clarified under what circumstances defendants
sentenced for violations of 18 U.S.C. § 924(c) in conjunction with convictions for other
offenses may receive weapon enhancements contained in the Guidelines for those other
offenses. See 3 U.S. Sentencing Comm’n, Guidelines Manual C-572–74 (2010),
available at
http://www.ussc.gov/Guidelines/2011_Guidelines/Manual_PDF/Appendix_C_Vol_II.pdf
(2011 edition with identical textual content). Amendment 599 went into effect on
November 1, 2000, and was made retroactive pursuant to U.S.S.G. § 1B1.10. For a
discussion of Amendment 599, see United States v. Goines, 357 F.3d 469 (4th Cir. 2004).
                                             2
in the fashion he claims, it is clear from the pre-sentence report that Willis never received

a firearms enhancement; rather, the lengthy sentence imposed by the District Court

derived, in part, from the mandatory minimum required by 18 U.S.C. § 924(c)(1)(B)(i).

A mandatory-minimum term of imprisonment required by statute is not an element of the

Guidelines, and Willis therefore cannot challenge that portion of his sentence via § 3582.

See Dillon v. United States, ___ U.S. ___, 130 S. Ct. 2683, 2691 (2010) (―[Section

3582(c)(2)] applies only to a limited class of prisoners—namely, those whose sentence

was based on a sentencing range subsequently lowered by the Commission.‖). Rather, a

motion under 28 U.S.C. § 2255 is the proper mechanism for challenging a federal

conviction or sentence. See In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997); see also

United States v. Carter, 500 F.3d 486, 490 (6th Cir. 2007) (distinguishing between

motions brought under § 3582(c) and those brought under § 2255).

       ―Because this appeal does not present a substantial question, we will summarily

affirm the District Court’s judgment.‖ Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir.

2011); see also 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                              3